Exhibit News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Enerplus and Focus announce closing of strategic merger Enerplus Resources Fund TSX - ERF.un/NYSE - ERF Focus Energy Trust TSX - FET.un CALGARY, Feb. 13 /CNW/ - Enerplus Resources Fund ("Enerplus") and Focus Energy Trust ("Focus") are pleased to announce that the merger of Enerplus and Focus pursuant to a plan of arrangement (the "Arrangement") was completed today. The combination of Focus and Enerplus has created a large oil and gas producer that possesses high quality, long life assets with an extensive portfolio of resource play opportunities in shallow natural gas, Bakken light oil, crude oil waterfloods, deep tight gas and the oil sands. Enerplus Unitholders will enjoy a diversified and balanced portfolio of oil and gas assets producing approximately 100,000 BOE/day with a proved plus probable reserve life index of approximately 14 years. At this time we are pleased to announce that over 90% of Focus employees excluding executives will be joining the Enerplus organization, providing continuity in the management of the Focus assets. Production levels and capital spending activities continue to be in line with our previous estimates and we believe that all unitholders will benefit from the combination of Focus and Enerplus through a larger, strong and more efficient trust. Additional benefits are expected to be derived from increased liquidity and a strong balance sheet that will facilitate further expansion of operations and which is anticipated to receive increased attention in both equity and debt capital markets. Under the Arrangement, Focus Unitholders received 0.425 of an Enerplus trust unit for each Focus trust unit exchanged. This transaction is expected to be completed on a tax-deferred basis for Canadian resident Focus Unitholders although they were permitted to elect to participate in the transaction on a taxable basis for Canadian federal income tax purposes.
